 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDhave to close the plant if Local 140 won the. election;and that he would see to itthat the employees got as many or more holidays as could be obtainedby Local 140.The abovefacts are based upon the credited testimony of Williams,Davila, Dil-lard,and Sykes.Testimonyto the contrary and denials of Norman Belfer are notcredited.Froimowitz did not appear at the hearing as a witness.I find that in hisconversationwith Davila, Froimowitzwas acting as Belfer's agent.The Respondentthereforewas responsible for the statement madeby himat the time.I find that the above statements of Belfer are violative of Section 8(a)(1) and(2) of the Act.Froimowitz'statement to Davila is also found to be violative ofSection 8(a)(1) and(2) of the Act,since it,is clear that he was offering him aday off with pay if he didnot appear at the election to vote forLocal 140.Indirect-1y, of course, thisconstituted support forLocal 601.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerce among the severalStates, and tend'to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 140and Local 601 are labor organizations within the meaning of Section2(5) of the Act.2.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, theRespondent has engaged in unfairlabor practices within the meaning of Section8 (a) (1) of the Act.3.By promising benefits to employeesif they voted for Local 601and againstLocal 140 theRespondent has rendered assistance and support to Local 601 and'therebyhas engaged in unfair labor practices within the meaning of Section 8(a)(2).and (1)of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-mercewithin themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]H. E. Fletcher Co.andLocal 186, United Stone & Allied Prod-uctsWorkers of America,AFL-CIO.Case No. 1-CA-3134.May 12, 1961,DECISION AND ORDEROn July 29, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe 'Respondent had not engaged in certain other unfair labor prac-tices and recommended that the complaint be dismissed with respectto such allegations.Thereafter, the Respondent and the General1 131,NLRB.N6. 71., H. E. FLETCHER CO.475Counsel each filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions,and recommendations.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, H. E. Fletcher Co., WestChelmsford, Massachusetts, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with respect to rates of pay,wages, hours of employment, and other terms and conditions of em-ployment, with Local 186, United Stone & Allied Products Workersof America, AFL-CIO, as the exclusive representative of all its em-ployees in the following appropriate unit : All production and main-tenance employees of Respondent, engaged in the quarrying,manufacturing, and processing of granite, exclusive of office clericalemployees, over-the-road truckdrivers, guards, professional em-ployees, and all supervisors as defined in the Act.(b) In any manner interfering with the efforts of the above-namedUnion to bargain collectively with Respondent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 186, UnitedStone and Allied Products Workers of America, AFL-CIO, as theexclusive representative of all the employees in the above-describedappropriate unit with respect to rates of pay, wages, hours of work,and other terms and conditions of employment, and embody in asigned agreement any understanding reached.(b)Post at its plant in West Chelmsford, Massachusetts, copiesof the notice attached hereto marked "Appendix."Copies of saidnotice to be furnished by the Regional Director for the First Region,shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter in con-ILIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substitutedfor the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be dismissed insofar as italleged that Respondent's unilateral granting of wage increases fromAugust 24, 1959, to February 24, 1960, violated Section 8 (a) (1) ofthe Act.CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor-Manage-ment Relations Act, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Local 186,United Stone & Allied Products Workers of America, AFL-CIO,as the exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employmentand embody in a signed agreement any understanding reached.The bargaining unit is:All production and maintenance employees engaged in thequarrying, manufacturing, and processing of granite, exclusiveof office clerical employees, over-the-road truckdrivers, guards,professional employees, and all supervisors as defined in theAct.WE WILL NOT in any manner interfere with the efforts of theabove Union to bargain collectively on behalf of the employeesin the said appropriate unit.H. E. FLETCHERCO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. H. E. FLETCHER CO.INTERMEDIATE REPORT AND RECOMMENDED ORDER477STATEMENT OF THE CASEUpon charges filed by Local 186, United Stone & Allied Products Workers ofAmerica, AFL-CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Acting Director for the First Region (Boston, Massa-chusetts) issued his complaint, dated April 1, 1960, against H. E. Fletcher Co.,herein called the Respondent.With respect to the unfair labor practices, the com-plaint alleges, in substance, that Respondent violated Section 8 (a) (5) and (1) of theAct by refusing to bargain in good faith with the Union, which had been certifiedby the Board as the exclusive representative of employees in a specified appropriateunit, in that it made no sincere effort to reach agreement on the subject of wagesand in that it unilaterally granted individual wage increases to various employeesin the appropriate unit.In its duly filed answer, Respondent admits the appropriateness of the unit and thecertification of the Union as exclusive bargaining representatives by the Board onSeptember 12, 1958, but denies the commission of any unfair labor practices.Respondent further admits, in substance, that it unilaterally gave certain wage in-creases to individual employees pursuant to its established practice and avers thatthis practice was known to the Union which acquiesced in such conduct.Respondentalso admits that it refused to bargain with the Union on and after February 10, 1960,because it doubted that a majority of the present employees in the unit wished to berepresented by the Union.Pursuant to due notice, a hearing was held on May 9-10, 1960, at Boston, Massa-chusetts.All parties were represented at the hearing and afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce relevant evidence, topresent oral argument at the close of the hearing, and thereafter, to file briefs, aswell as proposed findings of fact and conclusions of law.After the close of the hear-ing, the parties filed briefs which I have fully considered.Respondent's motion todismiss the complaint, made at the conclusion of the hearing and upon which Ireserved ruling, is hereby granted in part and denied in part, in accordance with thefindings and conclusions made below.Upon the entire record I in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTH. E. Fletcher Co., a Massachusetts corporation, is engaged in the quarrying andprocessing of granite and related products at West Chelmsford, Massachusetts, whereitmaintains its principal office and place of business.During the year 1959, Respond-ent sold and shipped products from its quarry, valued in excess of $50,000, to pointsoutside the Commonwealth of Massachusetts.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent stipulated at the hearing,the record shows, and I find,that Local186,United Stone&Allied ProductsWorkers of America,AFL-CIO,herein col-lectively referred to as the Union, are each labor organizations within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe sole issue in thiscase iswhether, after a settlement agreement, Respondentengaged in conduct which constituted a refusal to bargain with the Union in violationof Section 8(a)<5) and (1) of the Act.A. The relevant facts 21.Events preceding the settlement agreementOn September 12, 1958, the Union, having been selected by a majority of theemployeesin anappropriate production and maintenance unit in a Board-conductedI I herebynote andcorrect the followingobvious errorin the typewrittentranscript oftestimony ; p. 286,line11, "September" is corrected to read "October "2 Unless otherwise indicated, the findings in this section are based on evidence which iseither admitted or not materially disputed. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection,was certified by the Board as the exclusive collective-bargaining repre-sentative'of all the employees in said unit.The Union presented a proposed con-tract at the first negotiating meeting held,about September 30, 1958.With respecttowages, the contract proposed among other things, that "hourly wage rates beincreased fifteen cents (15) per hour over and above the present maximum rate paidin each job classification and such new rates shall remain in effect during the lifeof this Agreement."Further meetings were thereafter held and on February 19,1959, the Respondent submitted a draft of a contract as a counterproposal, whichwas subsequently rejected by the union membership.At a subsequent meeting heldon April 15, 1959, Respondent submitted another draft of a contract as a secondcounterproposal.The Union rejected Respondent's counterproposal on wages and, 2days later, on April 17, 1959, called a strike which lasted about 4 months.2.The Settlement AgreementOn July 6, 1959, while the strike was still in progress, the Regional Director ofthe Board and the Respondent entered into a settlement agreement, disposing ofcharges which had been filed by the Union and had alleged violations of Section8(a)(1), (2), (3), and (5) of the Act.One of the provisions of the settlementagreement, with which Respondent agreed to comply, required Respondent to bargaincollectively with the Union, upon request.By the terms of the settlement agreement,performance thereunder by Respondent was postponed until after receipt of a letterfrom the General Counsel of the Board, dated August 4, 1959, approving the settle-ment agreement.Thereafter, notices pursuant to the settlement agreement wereposted by Respondent on August 13, 1959, about which time the strike wasterminated.3.Meetings and contacts between the Union and Respondent after August 4, 1959,the effective date of the settlement agreement(a)Thenegotiatingmeeting of September 3,1959This was the first collective-bargaining meeting which was held after the effectivedate of the settlement agreement.The Respondent was represented by AttorneysJohn Carleton and Warren D. Oliver; the Union was represented by Attorney SamuelAngoff, who acted as chief spokesman, by Mr. Keenan, who was the Local's president,and by a Local union committee of 5 or 6 employees.A Federal mediator and aState conciliator were also present.Most of the discussion during this meeting was devoted to the problems relating tothe job placement of returning strikers pursuant to the terms of the settlement agree-ment.No specific contract proposals were discussed at this meeting.Mr. Angoffdid point out that he believed that the reason for the failure of a number of strikersto return to work at the end of the strike was the low wage rate paid by the Respond-ent and suggested that a 50-cent an hour increase would bring the men back to theplant.Mr. Oliver replied that the Company was of the opinion that economicreasons were not the principal factors in the failure of some striking employees toreturn to work, but stated that he would explore this matter further with the Com-pany's officials during the noon recess, in the light of the arguments presented by theUnion.When the meeting resumed in the afternoon, Oliver stated that he sand Carleton haddiscussed with company officials the matter of the reasons why many employees hadfailed to return at the end of the strike and that they were not persuaded thateconomic reasons was a material factor.Angoff suggested that if Respondent wereunwilling to give a present wage increase, perhaps it would be willing to give a de-ferred increase to be effective in November.Oliver replied that he saw no reasonwhy such a deferred wage increase was justifiedAngoff then suggested that theUnion might consider a contract with a wage reopening clause.Oliver replied thatthat implied a rather long-term contract and that, he had not understood that eitherparty was thinking in terms of a long-term contract.There was a discussion as tothe extent to which the Company would be willing to pay for time lost by unionofficers, stewards, or employees in connection with handling grievances.Oliveralso suggested that Respondent would like to get from its employees a nondisclosure,agreement covering secret processes. - Angoff stated he would advise the Union notto agree to such an arrangement.During the meeting, Angoff asked if any individual wage increases had been givenduring the strike.Upon being advised that such was the case, Angoff requested thatRespondent furnish the Union with a list of employees in the bargaining unit andthe hourly wage rate of each just prior to the strike and as of September 3.At H. E. FLETCHER CO.479the end of the meeting,Angoff suggested that a meeting be arranged at the locallevel- between Keenan and some representative of Respondent to attempt to workout the problems in respect to the returning strikers pursant to the settlement agree-ment, with particular reference to seeing that they were sloted in the jobs to whichthey were entitled,and that another negotiating meeting be deferred until after thismatter had been settled..(b)Attorney Carleton meets with Keenan and Local committee on September 23On September 23, 1959, Respondent's Attorney Carleton met with PresidentKeenan and an employee committee of the Local and discussed the Union's claimsof improper reinstatements of some 19 individual cases.Carleton took notes oneach case and promised to consult with management to see what adjustments couldbe made.During the course of the meetings, which lasted about 3 or 4 hours,Keenan complained that there were some mistakes irr the list of the individual wageincreases which Respondent had furnished to the Union on September 14 pursuantto Angoff's request at the meeting of September 3.(c)Telephone conversation between Attorney Carleton andKeenanon October 7On October 7, 1959, Carleton telephoned to Keenan, at the latter's home, andasked whether the job transfers which Respondent had made had taken care of theUnion's complaintswithrespect to the reinstatement of strikers.Keenan repliedthat the men were pleased with the results, that it was satisfacory to him and thatthings were going "pretty"well.Carleton suggested that,sinceRespondent hadno established grievance procedure which was working satisfactorily, Keenan shouldcall Carleton if any complaints or gripes arose,that he should do so before suchcomplaints assumed any major proportion, and that Carleton would try to straightenthem out.(d)Thenegotiating meeting ofFebruary 4, 1960Pursuant to the Union's request, by letter dated December 24, 1959, for anothercollective-bargaining conference to negotiate a contract,such a meeting was finallyarranged, in accordance with the established practice of the parties, through theservices ofMr. Doherty of the State board of conciliation and arbitration forFebruary 4, 1960.The Respondent was represented by Attorneys Carleton andOliver; the Union was represented by Attorney Warren Pyle, of Angoff's firm,who was the spokesman for the Union.Also present were the international secretary-treasurer,Keenan,an employee committee of the Local,and representatives of theFederal and State conciliation services.Mr. Pyle went through Respondent's proposed contract, which had been sub-mitted as a counterproposal on April 15, 1959, item by item and stated what com-pany proposals the Union would accept, what modifications the Union wanted, andwhere the Company's proposals were not acceptable.This proposed draft consistedof 15 pages and contained XVI articles. This was the first time that the parties hadgone through the Company's proposed contract in this manner.Article 1(A), a recognition clause following the wording of the certification, wasacceptable to the Union.Article 1(B), containing a definition of the words "em-ployee" and"employees"as used in this agreement,was acceptable if the Companywould delete the languages in the second paragraph which reads "as at the time inquestion."Article II, relating to the checkoff of union dues, was acceptable if theCompany would change the proposed payroll deduction authorization to make itirrevocable for a 1-year period.At this point Pyle stated that he would modify theUnion's demand for a full union shop to a request only for a maintenance-of-membership provision.Pyle told Oliver and Carleton that since they had giventhe Teamsters a full union shop in their contract, they should at least be willing togive the Union a maintenance-of-membership.Article III (A), (B), and (C),relating to working hours and shifts, was accepted by the Union with the requestthat the Company strike from subparagraph (A) the language that "it reserves theright to require 40 hours of work per man."With respect to article IV relatingto overtime, the Union wanted subparagraph (A) modified so that time and a halfafter 8 hours would be paid without regard to the application of the Walsh-HealyAct.The Union rejected subparagraph (B) andaccepted subparagraphs (C) and(D).With respect to article V, referring to paid holidays, the Union accepted thefirstparagraph, which provided for 6 paid holidays, whereas the Union had pre-viously requested 7.Pyle requested that the second paragraph be,modified to callfor time and one half for all hours worked on a holiday in addition to holiday pay,and proposed that the last two sentences of the third paragraph be modified by 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDstriking the words"for good cause"and adding a clause at the end which wouldread"which authorization would not be unreasonably withheld." 3With respect toarticle VI, relating to paid vacations, the Union accepted subparagraph (A), therebyin effect dropping its demand for a second weeks'vacation,or part thereof, forcertain employees.It requested changes in subparagraphs(B) (2) and(5) relatingto eligibility requirements for vacation pay, and accepted subparagraphs (B) (3)and (4).With respect to article VII, dealing with standby time, the Union agreedwith the proposed rate to be paid an employee who stands by in bad weather butdisagreed with the circumstances set forth under which such standby time shouldbe paid.With respect to article VIII, dealing with wages, Pyle first requested thatthe Company furnish the Union with a list of employees who may have receivedwage increases from September 3, 1959, to February 4, 1960, bringing up to datethe list previously furnished by Respondent which had reflected the wage rate foreach employee as of April 17, and September 3, 1959.The Company agreed tofurnish this list.Then without discussing the provisions of article VIII of the Com-pany's counterproposal, Pyle stated that the article was unsatisfactory in its en-tirety.4He then went on to state that the Union wanted a wage package of 25 centsan hour.5Article IX, providing for a shift premium of 10 cents per hour on thesecond and third shifts, article X, relating to payday, and article XI, permitting theUnion to erect bulletin boards on company premises, were all acceptable to theUnion.With respect to article XII, relating to drinking water and toilets, the Unionproposed the deletion of the words "maintain with the cooperation of the employees,who will provide their own drinking cups."With respect to article XIII, relatingto grievance procedure,the parties did not discuss the language in detail.Pyle in-dicated that the Union was still insisting on arbitration as the final step of thegrievance procedure.At this point Pyle also mentioned a no-strike, no-lockoutclause.6The Union objected to article XIV in its entirety,7 and accepted article XV,entitled"Miscellaneous."At this point Pyle stated that the Union was still insistingon a seniority system to be effective in cases of layoff and recall.With respect toarticleXVI, relating to the contract's effective date and termination, Pyle statedthat the Union would like a 1-year agreement and indicated that the language wasacceptable.After Pyle had finished going through the Company's draft counterproposal,Oliver stated that it seemed to him that the parties were still wide apart on fourmajor issues in dispute,namely, compulsory arbitration,seniority as a test on layoffand recall,wage increases, and union security;pointed out that the Union had pre-sented no new arguments on those points which would persuade the Company torecede from its position on these issues;and asked if there was any point in continuingthe meetings.Pyle replied that by all means they should continue, "let's see if weby the Companyinwriting shall be considered good attendance,which authorizationwould not be unreasonably withheld."'Article VIII provided, among other things, that (1) each employee shall receive thehourly rate currently paid to him so long as he continues on the same job; (2) theCompany may in its discretion increase the operator's rate of an individual employee;(3) the operator'srate in a newly established job shall be fixed by the Company; and(4) prior to changing any operator's rate or fixing a rate in a newly established job, theCompany will give notice to the Union and, upon written request by the Union within2 days, will consult with the Union regarding same.S Pyle testified that he also stated that the breakdown of that package would be deter-minedlaterOliver testified that Pyle stated the Union wanted the contract to providefor a fixed rate for each job with no discretion on the Company to change 'that rate exceptwith the consent of the Union and, in addition,wanted a wage package of 25 cents anhour, consisting of 15 cents across-the-board increase and 10 cents in additional fringebenefitsI find that a resolution of this conflict in testimony is unnecessary to a deter-mination of the issues as I view them.6 Pyle testified that he stated the Union wanted a no-strike, no-lockout clauseOlivertestified that what Pyle said was that the Union would be willing to agree to a no-strike,no-lockout clause if the Company went along with the Union's demand for arbitrationI find that a resolution of this conflict in testimony is unnecessary to a determination ofthe issues as I view them.vUnder this article, the Union was to agree, in the event the setting of stone producedby the Company were stopped or impeded by some other union because said stone wasprocessed by the Union or was not processed by some other union, to use its best effortsthrough all channels available in the AFL-CIO organization or otherwise to remove suchstoppage or impediment. H. E. FLETCHER CO.481can't work out an agreement on any article where we have an outstanding difference,let'sgive it a try."Oliver replied that the Company's representatives would beglad to consult with their principals during the noon recess and reconsider the wholecontract and the Union's position as outlined by Pyle, and come back prepared toindicate the Company's position.The meeting thereupon adjourned about 1 p.m.The conference resumed about 3:20 p.m.Oliver then indicated the Company'sposition on Pyle's proposals in the morningsession.Oliver agreed to the Union'sproposed changes in article I(B) and an article II, making the checkoff authoriza-tion irrevocable for 1 year.With respect to article V, the Company agreed withone of the Union's proposals that in the third paragraph there be deleted the words"for good cause" and that there be added the words "which authorization will notbe unreasonably withheld."With respect to article XII, relating to drinking waterand toilets, Respondent made certain concessions, although not entirely as requestedby the Union, which resulted in full agreement on this article.The Company alsoagreed to drop from its proposed contract article XII, which had been opposed bythe Union.With respect to all other union proposals, Oliver indicated that the Companywas not persuaded at that time that it should make any change in its position.Oliver stated that the Company would not agree with the Union's reduced demandfor a maintenance of membership clause, and pointed out why the Company hadagreed to a full union security clause with the Teamsters.He also stated that theCompany was not prepared to go along with the Union's wage demands as outlinedby Pyle and pointed out that the Union had presented no new facts or argumentswhich would persuade the Company to change its position on the wage issue. TheCompany remained unwilling to agree to compulsory arbitration and for that reasonstated the Company was not insisting on a no-strike, no-lockout clause.Oliverturned down the Union's suggested seniority clause, stating that the Company wasnot prepared to agree to a clause which made seniority the test on layoff and recalland pointing out that other factors were more important than seniority in this respect.In anattempt to make some progress on the wageissue,Pyle asked Oliver if theCompany would sit down with the Union and work outa single wagerate applicableto each classification.Oliver replied, "no, the Company wouldn't." Pyle then askedif the Company would sit down with the Union and work out a schedule of raterangesapplicable to each job classification.Oliver replied, "no, the Company wouldnot." 8Just about as the meeting started to break up, Carleton reminded Keenan of theirprevious understanding that any gripes or complaints that the Union might havewould be brought to Carleton's attention and they would attempt to resolve thembefore they grew into major complaints.Keenan replied that there had been verylittle trouble at the plant, that what little trouble there had been was an asset fromthe Union's point of view, and that that was the reason he had not been in touchwith Mr. Carleton with respect to any gripes or complaints there might have been.The meeting then adjourned.(e)Refusal to recognize or deal with the UnionBy letter dated February 10, 1960, Respondent informed the Union that "at thelastnegotiatingmeeting between company and union representatives, held Feb-ruary 4, 1960, the parties were at a complete impasse," that Respondent believedithad fully complied with the terms of the settlement agreement and doubted thats The findings in this paragraph are based on the credible testimony of Attorney Pyle.Attorneys Pyle and Oliver, representing the Union and the Respondent, respectively, werethe only witnesses who testified as to what occurred at the meeting of February 4Oliver did not specifically deny Pyle's testimony in this regard. In response to a questionby Carleton as to whether there was discussion by the Union of a single rate for eachjob or a schedule of wage ranges for jobs, Oliver testified that "the only discussion at thatmeeting with respect to a single rate for each job was the Union's statement of its wagedemand that they wanted the contract to provide for a fixed rate for each job, whichcould not be changed by the Company without an agreement of the Union." Oliver didnot attempt to detail specifically what each one said at this meeting, whereas Pyle, withgreat specificity and using his notes made at that time, testified in considerable detail asto the position of the parties with respect to each article of the Company's proposed con-tract.Moreover, the responses which Pyle attributed to Oliver in this regard appear tobe consistent with Respondent's long maintained and undeviating position on the wageissue.Under all the circumstances, I credit the testimony of Pyle in this respect.599198-62-vol 131-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Unioncurrentlyrepresented a majorityof theemployees in the unit,and thattherefore the Company "did not intend furtherto recognize or to negotiate orotherwisedeal" with theUnion as the representative of any group of its employeesunless and until the Union has been recertifiedby theBoard as such representative.(f)Filing ofRM petition and submission of wage dataCoincident,with themailing of theabove letter,the Respondent filed with theBoard'sRegional Office an employerrepresentation petition,which was subsequentlydismissedby theRegional Director because of the issuance of a complaint in theinstant proceeding.On February 11, 1960,Respondentfurnished the Unionwith a list,containingthe wage datarequestedby the Union at themeetingof February 4.This listreflectedabout 37individual wage increases unilaterally given by Respondent duringthe period between September 3, 1959, and February 4, 1960.B. The Respondent's unlawful conductThe GeneralCounsel contends in his brief that Respondent failed to comply withits statutorydutyto bargain collectively with the Union in violation of Section8(a)(5) and(1) of the Act byits conduct(1) in refusing to recognize and dealwiththe Unionon and afterFebruary 10, 1960; (2) in failingto bargain in goodfaith on wages at the negotiating meeting ofFebruary 4,1960; and(3) in grantingindividual wage increases to its employees,unilaterally,without notice to or con-sultations with the Union.(1) The refusal to recognize and deal with the Union on and after February 4, 1960The Union was certified as the exclusive bargaining representative of the em-ployees in the appropriate unit on September 12, 1958.As the settlement agree-ment was executed and became effective before the expiration of the certificate year,I find that at that time,the Union continued to be the majority representative ofRespondent's employees in the appropriate unit.By executing this settlement agree-ment, which contained a bargaining provision,Respondent acknowledged its obliga-tion to bargain with the Union.After the effective date of the settlement agree-ment,Respondent was therefore required to honor that obligation for a reasonabletime in which to conclude a contract,without regard to any changes in majoritystatus during that period and without questioning the representative status of theUnion.The test of the legality of Respondent's conduct is therefore whether or notsuch a reasonable time had elapsed between August 4, 1959,the effective date ofthe settlement agreement,and February 10,1960, when the Respondent informedthe Union that it would no longer recognize or deal with it, and not whether or notRespondent believed in good faith that the Union no longer represented a majorityof the employees.The foregoing principles have been well established by the Board,with judicialapproval,and Respondent does not take issue with them.9It is the Respondent'sposition that the parties had reached a "complete impasse" at the meeting of Feb-ruary 4, 1960,and that therefore such a reasonable time had elapsed when it re-fused to continue to recoginze and deal with the Union on February 10. I donot agree.The Board has never precisely defined what constitutes a reasonable time, otherthan to hold that it may not be equated with the certificate year.10 The Board hasrecognized that such a determinationmustof necessity depend entirely upon theparticular circumstances involved and that what is reasonable in one case maynot be so in another.iiIn this case,only two negotiating conferences had been held since August 4, 1959,the effective date of the settlement agreement.At the first meeting, no specific con-tract proposals were discussed and no real negotiations ensued because the meetingwas devoted primarily to a discussion of the problems in connection with the re-instatement of strikers pursuant to the terms of the settlement agreement.Thus, itwas only at the meeting of February 4, 1960, that negotiations took place for acollective-bargaining agreement.At that meeting, the parties, for the first timeO Poole Foundry and Machine Company,95NLRB 34, enfd.192 F. 2d740 (C.A. 4),cert.denied 342U S 954;Consolidated Textile Company,Inc. (Ella Division),106 NLRB580;Dick Brothers,Inc,110 NLRB 451.iuRuffalo's TruckingService, Inc.,114 NLRB 1549.n The Daily Press, Incorporated,112 NLRB 1434, 1441. H. E. FLETCHER CO.483since itssubmission on April 15, 1959, went through the Respondent's writtencounterproposals in detail, item by item and clause by clause, and stated and dis-cussed their respective positions with respect to them.As a result of such discus-sions,both the Union and the Respondent made concessions and full agreementwas reached on a number of items. Thus, substantial progress was made as a re-sult of this negotiatingsession.It is true that at the end of the meeting, the parties were still in disagreement overthe major items of union security, arbitration, seniority and wages,aswell as overother items.However, even with respect to the major items the Union had made asubstantial concession in receding from its previous demand for full union securityto a request for a maintenance-of-membership provision.With respect to wages,the Respondent was to furnish the Union with a list of employees who had receivedwageincreases sinceSeptember 3, 1959. Such data was needed by the Union inorder to enable it to determine whether and in what respects it might modify orchange its wage proposals.The opening which such increases make for the correc-tion of existing inequities among employees or for the substitution of other items inlieu thereof suggest a number of opportunities for further bargaining.12This data,however, was not furnished to the Union until after the Respondent had refusedto continue to recognize and deal with the Union. It therefore cannot be said thata genuinecomplete impasse had been reached when the Respondent had not yetsupplied the Union with the information to which it was entitled for bargaining pur-poses.13Moreover, there was no understanding between the parties at the adjourn-ment of the February 4 meeting that no further meetings would be arranged, asmight be expected where the parties have reached the point of actual impasse wherecontinuednegotiationswould be futile.The very fact that Respondent was to supplythe Union with the request relevant wage data suggests the contrary. In view ofthe "give and take" character of the February 4 meeting, the fact that this was thefirstmeeting in which all the contract provisions were discussed, and the fact thatthe Union was still to be furnished with relevant wage data, it cannot be said thatthe parties had actually reached the end of their bargaining rope at thismeeting.Furthermore, other items, besides the four majoronesmentioned above, still re-mained unresolved.There was always the possibility that the Union or the Re-spondent might retreat from their seemingly inflexible position on the wage or othermain issuesbecause of concessions given or taken on the other items.The fruitionof this possibilityintoan actuality may not be foreclosed by the Respondent's refusalto continue to recognize and deal with the Union.Under all the circumstances and upon consideration of the entire record as awhole, I am persuaded and find that no genuine "complete impasse" had in factbeen reached at the conclusion of the February 4 meeting,14 and that a reasonabletime in which to conclude a contract had not elapsed after the effective date of thesettlement agreement when Respondent refused to continue to recognize and dealwith the Union.15The foregoing findings are in no way impaired by the Acting Regional Director'sletter, dated January 27, 1960, to the effect that the cases, which were disposed ofby the settlement agreement, would be regarded as closed cases "so long as thepresent status of compliancecontinues."Viewed most favorably to the Respondenton the issues here litigated, this letter may be interpreted as stating no more thanthat as of January 27, 1960, the Respondent was bargaining in good faith with the12Chambers Manufacturing Corporation,124 NLRB 721.18 Bonham Cotton Mills,Inc,121 NLRB 1235, 1258.14 See, e.g.,Chambers Manufacturing Corporation,124 NLRB 721;Dalton Brick & TileCorporation,126 NLRB 473.15Consolidated Textile Company,Inc (Ella Division),106 NLRB 580. In that case theUnion was certified on January 21, 1951.Afternumerous conferences,during whichwritten proposals and counterproposals were consider, the parties reached an impasse InDecember the Union filed 8(a) (1) and (5) charges.A settlement agreement of thesecharges was executed on February 21, 1952.Thereafter two bargainingconferences wereheld in March, and a third one scheduled for April was postponed and never heldTheUnion made no further request for bargaining until September 8, 1952, which request wasrefused by the Company on September 12 on the ground that the Union no longer repre-sented a majority of the employeesThus, about 7 months had elapsed from the date ofexecution of the settlement agreement to the date of the Company's refusal to bargain.The Board held that, under all the circumstances, this did not constitute a reasonableperiod of time in which to conclude a contract and the Company violated Section8(a) (5) and (1) of the Act whether or not it had a good-faith doubt of the Union'smajority. 484DECISIONSOF NATIONAL LABORRELATIONS BOARDUnion.No findings to the contrary are herein made.That the Regional Directorwas of the opinion that the compliance status did not continue is demonstrated byhis issuance of the complaint in the instant proceeding.Ifind that by refusing to continue to recognize the Union as the exclusivecollective-bargaining representative of the employees in the appropriate unit and to^deal and bargain with it as such representative on and after February 10, 1960,Respondent has violated Section 8(a) (5) and (1) of the Act whether or not it hada good-faith doubt of the Union's majority status.(2)The failure to bargain in good faith on wagesSince 1953, Respondent had in effect a job evaluation plan which fixed the maxi-mum Tate for each job classification.There is no fixed starting rate.The starting ratefor an employee is below this fixed maximum rate and is determined by the foremanand superintendent at the time of hiring,depending on the employee's qualificationsand experience.Thereafter, merit raises may be given to employees until they reachthe maximum rate fixed for their job classification.There are no prescribed stand-ards for determining when a merit raise is to be given, this being left solely to thejudgment and discretion of the respective foreman, subject to the approval of the sup-erintendent and the limitation of the maximum rate established by the job evalua-tion plan.In its contract draft submitted as a counterproposal, Respondent ineffect offered to continue this existing practice except that it further offered to con-sult with the Union, upon written request, prior to changing any operator's rate orfixing a rate in a newly established job.As previously found, before the negotiating meeting of February 4, 1960, ad-journed, Respondent's negotiators refused to agree to sit down with the Union'snegotiator to explore the possibilities of arriving at a fixed starting wage applicableto each classification or the possibilities of working out a schedule of rate rangesapplicable to each job.The latter would also inevitablyencompassa discussionof standards for the determination of the granting of merit increases.While Re-spondent may not be required to agree to any fixed rates, schedules or standards,all these are obviously proper and appropriate subjects for collective bargaining.Respondent's outright refusal to discuss and explore the possibilities of reaching an,agreement on these subject matters constitutes a refusal to bargain in good faithwith respect to wages. I find that Respondent's conduct in this respect constitutes arefusal to bargain in violation of Section 8 (a) (5) and (1) of the Act.(3)Unilateralgranting of individual wage increaseDuring the period from August 24, 1959, to February 24, 1960, Respondent admit-tedly granted 39 individual wage increases, without prior notice to or consultationwith the Union.The General Counsel contends that the Respondent's conduct inbypassing the Union in this respect was violative of Section 8(a)(5) and (1) of theAct in accordance with well-established precedents.The Respondent contends that-itsconduct in this respect was not violative of the Act because the Union was-aware of and had acquiesced in this practice. I agree.The record shows to my satisfaction, and I find, that in this respect Respondentwas following its past and existing practice which was known to the president of theLocal and the employee negotiating committee, that the Union's negotiators wereaware of these unilateral wage increases, that the number of such unilateral increasesmade during this period was no greater than those made during any comparablepast period, and that the Union at no time protested the granting of these wageincreases.Thus, when Attorney Angott was informed at the meeting of September3, 1959, in response to his question, that individual increases had been granted sincethe commencement of the strike, he made no protest and no request that the Unionthereafter be notified before such individual wage increases were to be granted.OnSeptember 24, 1959, Respondent supplied the Union with a list of employees whohad received such wage increases.When Attorney Carleton later met with Keenanand other employee representatives of the Local to discuss the complaints relatingto the jobs of returning strikers, a question was raised as to the accuracy of this listbut no complaint was raised as to the propriety of Respondent's conduct in granting-them.About September 28, 1959, the Union filed a charge, alleging a refusal tobargain in violation of Section 8(a)(5) and (1) of the Act.No reference is madein this charge to Respondent's conduct in granting these wage increases, and thecharge was subsequently dismissed by the Regional Director, after investigation.Although Attorney Carleton had urged Local President Keenan in their October-telephone conversation to inform him immediately about any complaints or gripes-that arose before they assumed major proportion, and again reminded him of this H. E. FLETCHER CO.485at the February 4 meeting, Keenan admitted that he at no time protested to Carletonor any other Respondent representative about individual employees receiving wageincreases.Furthermore, the Acting Regional Director's letter of January 27, 1960,as to the compliance status of Respondent, at least suggests that no complaint hadbeen lodged by the Union with respect to individual wage increases.Nor was anycomplaint in this respect made at the meeting of February 4, 1960, when UnionAttorney Pyle requested the Respondent to bring up to date the list of employeeswho had received wage increases. Finally, Attorney Carleton, who attended all thenegotiating meetings and was present at other meetings at the Local level, crediblytestified,without contradiction, that at no time was any objection ever raised tothe unilateral individual wage increases.The charge in the instant case, which forthe first time alleged unlawful conduct with respect to unilateral wage increases, wasnot filed until February 23, 1960.I do not agree with the contention of the General Counsel and the Union that theUnion's objection to the Respondent's contract wage proposal that it retain sole dis-cretion to grant wage increases, subject to prior notice to the Union and consultationwith it upon written request, constituted such an objection.This merely indicated theUnion's willingness to be boundcontractuallyto such a procedure.16Upon consideration of the entire record as a whole, I am convinced and findthat the Union had acquiesced in Respondent's unilateral conduct in granting individ-ual wage increases until the filing of the charge in the instant case on February23, 1960, and that for that reason Respondent's conduct in this respect was notviolative of the Act.17 I will accordingly recommend the dismissal of this allegationof the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate .the policies of the act.Having found that Respondent refused to bargain with the Union on February 4and 10, 1960, and at all times thereafter, in violation of Section 8(a)(5) and (1)of the Act, I will recommend that Respondent be ordered to bargain with the Union,upon request, as the exclusive representative of its employees in the appropriate unitconcerning rates of pay, wages, hours, and other terms and conditions of employ-ment, and if an understanding is reached, embody such understanding in a signedagreement.Upon the basis of the foregoingfindingsof fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees of Respondent, engaged in thequarrying,manufacturing, and processing of granite, exclusive of office clericalemployees, over-the-road truckdrivers, guards, professional employees, and all super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.2.Local 186, United Stone & Allied Products Workers of America, AFL-CIO,was on August 4, 1959, the effective date of the settlement agreement, and at all times16 The General Counsel also points to the testimony of Belair and Marcouillier, deniedby Foreman Gaucher, that Foreman Gaucher told them, in effect, that they would not gettheir requested wage increase if "the Union had anything to do with it." The GeneralCounsel contends that this is indicative of Respondent's motive to undermine the authorityof the Union as the bargaining representative by unilaterally granting individual wageincreases.I do not credit the testimony of Belair and Marcouillier in this respect.Moreover, even if the statements were made, I believe that this merely constituted a lay-man'sinartful description of Respondent's practice of giving individual wage increaseswithout consulting the Union17 See,e.g,The Frohman Manufacturing Co., Inc.,107 NLRB 1308,1313-1314;TheAIM-Chalmers Manufacturing Company,106 NLRB 939;Beacon Piece Dyeing & FinishingCo., Inc.,121 NLRB 953;Betty Brooks Company,99 NLRB 1237. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince has been,the exclusive representative of all the employees in the aforestatedappropriate unit for purposesof collectivebargaining within the meaning of Section9(a) of the Act.3.By refusing to bargain with the above-named Union with respect to wages, onFebruary 4, 1960, andby refusing on February10, 1960,and at all times thereafter,.to recognize or bargain with said Union as the exclusive representative of the em-ployees in the aforestated appropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.4.By the foregoing conduct the Respondent has interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.Respondent has not engaged in unfairlaborpractices within the meaning ofSection 8(a)(5) and(1)of theAct byunilaterally granting individualwageincreases.[Recommendations omitted from publication.]Hilton Hotels Corporation d/b/a Hilton HotelandLocal 628,Bartenders&Culinary Workers Union,Hotel&RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO.Case No. 28-CA-655.May 12, 1961DECISION AND ORDEROn December 14, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.We are satisfied, as apparently was the Trial Examiner, that Theo-dore Coombes did not engage in union activity during working hours.Accordingly, we reject, as having no basis in fact, the Respondent'sdefense that it discharged Coombes because he engaged in unionactivity during working hours.For thereasonsindicated in theIntermediate Report, we find, as did the Trial Examiner, that theRespondent discharged Coombes because of his protected union activ-ity, in violation of Section 8 (a) (3) and (1) of the Act.131 NLRB No. 68.